AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 11th day of November, 2013, to the Fund Accounting Servicing Agreement, dated as of June 22, 2006, as amended June 16, 2009, (the “Agreement”), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Hodges Funds, and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit G to the Agreement is hereby superseded and replaced with Exhibit G attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By:/s/ Elaine E. Richards By:/s/ Michael R. McVoy Name: Elaine E. Richards Name: Michael R. McVoy Title: President Title: Executive Vice President Amended Exhibit G to the Professionallly Managed Portfolios Fund Accounting Servicing Agreement Name of Series Date Added Hodges Fund Hodges Small Cap Fund Hodges Blue Chip 25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund Hodges Small Intrinsic Value Fund on or after 11/11/ 2013 Hodges Small-Mid Cap Fund on or after 11/11/ 2013 FEE SCHEDULE EFFECTIVE: 09/01/2009 Domestic Equity Funds Complex* $[ ] minimum for [ ] funds $[ ] each new fund [ ] bp on complex assets over $[ ] million to $[ ] million [ ] bp on complex assets in excess over $[ ] million Fees are billed monthly. *Subject to CPI increase, Milwaukee MSA. Extraordinary services – quoted separately Conversion Estimate – one month’s fee (waived) NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing service: $[ ]Domestic and Canadian Equities $[ ]Options $[ ]Corp/Gov/Agency Bonds $[ ]CMO’s $[ ]International Equities and Bonds $[ ]Municipal Bonds $[ ]Money Market Instruments $[ ]Per fund per month - Mutual Funds Corporate Action Services - $[ ] Per corporate action Factor Services (BondBuyer) Per CMO -$[ ]/month Per Mortgage Backed - $[ ]/month Minimum -$[ ]/month Advisor’s Signature not required as fees are not changing – only the Hodges Small Intrinsic Value Fund & the Hodges Small-Mid Cap Fund are being added. 2
